DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3¸ the limitation “many grooves” is indefinite.
Claim 4 recites the limitation "the front head" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said shell" in line 6.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, U.S. Patent 9,885,206 in view of Chang, U.S. Patent 8,745,821.
Regarding Claim 1, Shin teaches:
“a carriage (Shin, elements 200/300) with wheels (Shin, elements 220) 5sliding in an extruded profile (Shin, element R) with the lower base provided with a slot (see Shin, fig. 4) extending longitudinally from which a pin or bolt (see below) projects which connects said carriage to said sliding door or wardrobe panel (Shin, element D), characterized in that it comprises a containment shell (24), formed of opposite and complementary 10elements (Shin, element 130), in which at least one helical spring (Shin, 123a) and a shock- absorbing piston (Shin, element 100) are placed, acting in conjunction with a shaped cam (see below) with an appendage forming a traction hook (see below) suitable to abut an activator”
	Shin does not explicitly teach
“an activator extending in said extruded profile, said shaped cam being provided on opposite sides with a 15pin designed to slide along a mixtilinear cavity extending longitudinally along the inner face of each of said elements forming the containment shell, further comprising a slider provided at the front with an integral appendage substantially cylindrical and extending horizontally 20for the connection of said slider to the shaped cam at a seat with a substantially semi-circular profile formed along said cam, one of the ends of the helical springs and of the piston being connected to the slider”
	Chang teaches:
“an activator (Chang, element 70) extending in said extruded profile, said shaped cam (Chang, element 30) being provided on opposite sides with a 15pin (Chang, element 36) designed to slide along a mixtilinear cavity (Chang, element 14/142) extending longitudinally along the inner face of each of said elements forming the containment shell (see Chang, elements 10, 12), further comprising a slider (Chang, element 26) provided at the front with an integral appendage (Chang, element 262) substantially cylindrical and extending horizontally 20for the connection of said slider to the shaped cam at a seat (Chang, element 34) with a substantially semi-circular profile (see Chang, fig. 1) formed along said cam, one of the ends of the helical springs and of the piston being connected to the slider”
	At the time of the invention was filed, it would have been obvious to one of ordinary skill in the art to provide the teachings of Shin with the teachings of Chang because the structural elements of the claims are common for the door braking arts and Chang explicitly teaches structures which are likely present in the Shin device without being explicitly disclosed in the patent and the use of these common structures in the Shin product would allow for assembly using “off-the-shelf” components.


		


    PNG
    media_image1.png
    354
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    675
    media_image2.png
    Greyscale


	Regarding Claim 4, the Shin-Chang combination teaches:
“mixtilinear cavities (see Chang, elements 14/142) extend mainly horizontally along opposite and complementary elements (see Chang, elements 10, 12) bending downwards 15substantially at 900 in the foremost part in the proximity of the front head (see Chang, fig. 1) of the containment shell, which defines the joining element between said shell and the carriage by means of screws (see machine screws in fig. 1 of Chang)”

Regarding Claim 7, the Shin-Chang combination teaches:
“on the inner front of each of the complementary elements (Chang, elements 10, 12) forming the shell a semi-seat (see below) is made for receiving 15and stabilizing the piston (20), said element being connected by rivets or equivalent means (see Chang, machine screws visible in fig. 1)”
	Regarding Claim 8, the Shin-Chang combination teaches:
“on each spring and on the piston a tube and a ring in insulating material are respectively fitted (see below)”
**Examiner’s Note: Examiner notes that any material can be considered to have some thermal or vibrational insulation properties

    PNG
    media_image3.png
    464
    484
    media_image3.png
    Greyscale


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shing-Cheng as applied to claim 1 above, and further in view of Herider, U.S. Patent 2,951,383.
Regarding Claim 2, the Shin-Chang combination teaches:
“the exposed end of the rod of the piston (see Chang, elements 24, 26, 262) is 12WO 2020/048631PCT/EP2019/025253 engaged in a hole (see Chang, element 34) made along the rear wall of the slider…”
Shing-Chang does not teach:
“…provided laterally with a slot through which an elastic ring is inserted”
Herider teaches:
“…provided laterally with a slot (Herider, Col 3, Ln 33) through which an elastic ring (Herider, element 92) is inserted”
	At the time the application was filed it would have been obvious to one of ordinary skill in the art to provide the Shing-Chen combination with the claimed structures because the claimed structures amount to a conventional snap ring retaining structure which is notoriously old and well-known in the art and would be an affordable and effective method of joining the claimed structures.
Allowable Subject Matter
Claims 3 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677